DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 02/16/2022.


Status of Claims


Claims 1, 3-5, and 7 have been amended. 
Claims 1-7 are now pending.


Response to Arguments

Fig. 2 drawing objection is withdrawn in light of amendments.
Claim objections are withdrawn in light of amendments.
35 U.S.C. 112(b) and 112(d) rejections of claim 7 are withdrawn in light of amendments.
Applicant's arguments filed on 02/16/2022 regarding the 35 U.S.C. 101 rejection of claims 1-7 have been fully considered. The Applicant argues that (1) the pending claims are not directed an abstract idea, (2) the pending claims recite a combination of additional elements that integrate the alleged abstract idea into a practical application, and (3) the pending claims recite significantly more than the alleged abstract idea.
The Examiner respectfully disagrees. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set 
The additional elements recited in the claims do not integrate the abstract idea into a practical application nor recite significantly more than the alleged abstract idea. The additional elements of a computer, client device, server device, artificial intelligence, machine learning, etc. recited in the claims do not improve the functioning of a computer, improve another technology, or meaningfully limit the abstract idea because the additional elements merely linked the use of the abstract idea to a particular technological environment (i.e. implementation via computers).  These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Although the claims include artificial intelligence and machine learning, these elements are considered to be application of computer technology. The use of these elements do not improve the similar projects may be clustered by considering functional elements and difficulty levels of projects together, and a plurality of workers belonging to the cluster may be templated and configured as a worker pool, thereby automatically applying the worker pool to a new project scheduled to be opened” is abstract and does not reflect any particular technology. 
The Examiner notes that the Applicant’s claims are unlike the claims in Enfish and/or DDR Holdings because the claims in Enfish and DDR Holdings were directed to a particular technological improvement to a computer database and the internet hyperlink protocol, respectfully. The Applicant’s claims are not directed to a specific technological 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and Apparatus for Automatically Generating Worker Pool Based on Functional Element and Difficulty Level of Crowdsourcing-Based Project”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-7 are directed to a statutory category, namely a process (claims 1-6) and a manufacture (claim 7).
Step 2A (1): Independent claims 1 and 7 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, based on the following claim limitations: “A method of generating a worker pool based on a functional element and a difficulty level of a crowdsourcing-based project, the method comprising: receiving a request for collecting source data for generating learning data, identifying functional elements of a plurality of completed crowdsourcing-based projects (hereinafter, first projects); evaluating difficulty levels of the plurality of first projects by using work histories of the plurality of first projects; clustering the plurality of first projects into a plurality of clusters, on the basis of the functional elements and the difficulty levels of the plurality of first projects; templating and generating, for each of the clusters, a worker pool (hereinafter, a templated worker pool) including a plurality of workers who participate in one or more first projects belonging to each of the clusters; identifying a functional element of a crowdsourcing-based project (hereinafter, a second project) scheduled to be opened; evaluating a predicted difficulty level of the second project by using pilot tasks of the second project; selecting any one of the plurality of clusters, on the basis of the functional element and the predicted difficulty level of the second project; applying the templated worker pool of the selected cluster as a worker pool of the second project; opening the second project and assigning a plurality of tasks of the second project to a plurality of workers of the templated worker pool to request performance of the tasks; transmitting assignment information of the plurality of tasks of the second project to the plurality of workers of the templated worker pool, to request performance of the tasks; receiving a plurality of work results from the plurality of workers of the templated worker pool and generating learning data; wherein the functional element is determined on the basis of a work tool for performing a project, the work tool is a tool provided by the project and used by workers to perform tasks requested by the project, 23the method further comprises: after the second project is completed, evaluating an actual difficulty level of the second project by using a work history of the second project; and determining whether or not to assign the second project to the selected cluster by comparing the predicted difficulty level of the second project with the actual difficulty level, the method further comprises, when an additional worker pool is applied as the worker pool of the second project in addition to the templated worker pool of the selected cluster, and the second project is determined to be assigned to the selected cluster, updating the templated worker pool of the selected cluster by using the worker pool of the second project, and, the method further comprises, when the second project is determined not to be assigned to the selected cluster, not updating the templated worker pool of the selected cluster by using the worker pool of the second project.” (claims 1 and 7);.  These claims describes a process of assigning workers to projects (i.e. organizing human activity) based on the analysis and evaluation of project data and performance (i.e. mental processes), which can be performed without a computer.  Dependent claims 2-6 further describe the analysis and evaluation of the project data. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” and includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions.  The assignments transmitted to worker pools are considered instructions for 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1 and 7 recite additional elements of automatically generating a work pool…by a computer, hardware client device, hardware server device, artificial intelligence, processor, automatically applying by the process the templated worker pool, transmitting information to hardware terminals, performing machine learning, and a non-transitory computer program stored in a computer-readable recording medium to be combined with a computer. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing components and programs that are used to perform the project analysis and assignment process. Limitations that recite mere instructions to implement an abstract 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1 and 17 recite additional elements of automatically generating a work pool…by a computer, hardware client device, hardware server device, artificial intelligence, processor, automatically applying by the process the templated worker pool, transmitting information to hardware terminals, performing machine learning, and a non-transitory computer program stored in a computer-readable recording medium to be combined with a computer. As per the Applicant’s specification, a computer, client device, server device, and terminals may can be computer apparatuses or telecommunication devices such as smartphones, tablets, PDA’s, laptops, desktops, and servers ([0056] and [0065]); artificial intelligence is interpreted as incorporating machine learning such as supervised, unsupervised, and reinforcement learning [0035]; processor is CPU of the computer and executes programs stored in the memory ([00135] and [00138]); automatically generating…, automatically applying…, transmitting information to hardware terminals, and performing machine learning is interpreted as being done by the computer; a computer program can be an application and include code written in machine language [00137]; and the recording medium include ROM, RAM, CD-ROMS, magnetic tape, floppy disks, optical data storage devices, and the like [00139]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624